0.DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 9, 2022 has been entered.  
Claims 1, 5-6, 10, 13, 24, and 28-36 are currently pending.
	
Claim Interpretation
Claim 1 recite the limitation “a. a first stabilising component consisting of at least one fully hindered phenolic antioxidant; b. a second stabilising component consisting of at least one partially hindered phenolic antioxidant selected from the group consisting of 2-(1,1-dimethylethyl)-4,6-dimethyl-phenol; 6-tert-butyl-2-methylphenol; 4,6-di-tert-butyl-2-methylphenol; 2-tert-butyl-4-methylphenol; 2-tert-butyl-5-methylphenol; 2,4-di-tert-butylphenol: 2,4-di-tert-pentyl phenol; triethyleneglycol-bis-[3-(3-t-butyl-4-hydroxy-5-methylpheny)propionate]; 1,3,5-tris(4-t-butyl-3-hydroxyl-2,6-dim ethyl benzyl )-1,3,5-triazine-2,4,6-(1H, 3H, 5H)-trione; 2,2’-ethylidenebisr4,6-di-t-butylphenol1; 2,2’-methylenebis(6-t-butyl-4-methyl phenol); and mixtures of two or more thereof; and c. a third stabilising component comprising consisting of at least one sulphur-containing antioxidant.”  The first stabilizing component, second stabilizing component, and third stabilizing component are limited to being one or more of the materials listed in the claim.
Aligned with the instant disclosure (see para 0026), the term "fully hindered" is interpreted as a phenolic antioxidant comprises substituent hydrocarbyl groups on both positions ortho to the phenolic --OH group, each of those substituent groups being branched at the C1 and/or C2 position with respect to the aromatic ring.
Aligned with the instant disclosure (see para 0027), the term “partially hindered" is interpreted as a phenolic antioxidant comprises at least one substituent hydrocarbyl group ortho to the phenolic --OH group, only one of the or each substituent group being branched at the C1 and/or C2 position with respect to the aromatic ring.
Aligned with the instant disclosure (see para 0028), the term "low hindered" is interpreted as a phenolic antioxidant comprises at least one substituent hydrocarbyl group ortho to the phenolic --OH group, none of those substituent groups being branched at the C1 or C2 position with respect to the aromatic ring.
Aligned with the instant disclosure (see para 0029), the term "non-hindered" is interpreted as a phenolic antioxidant comprises no substituent hydrocarbyl groups ortho to the phenolic --OH group.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 10, 13, 24, 28-30, 32-33, and 35-36 are rejected under 35 U.S.C. 103 as obvious over USPN 5,164,434 to Liwak in view of US Pub. No. 2009/0264567 to Prins.
Regarding claims 1, 6, 10, 13, 24, 28-30, 32-33, and 35-36, Liwak teaches a stabilizer composition (stabilizing composition) comprising a) at least two hindered phenols, specifically 1) one or more sterically hindered phenols (first stabilizing component consisting of at least one fully hindered phenolic antioxidant) and 2) one or more less sterically hindered phenols (second stabilizing component) and b) a sulfide (third stabilizing component) (Liwak, abstract, col. 3 line 20- col. 4 line 63).  Liwak teaches the sterically hindered phenol being octadecyl 3,5-di-tert-butyl-4-hydroxyhydrocinnamate (claims 1, 6: octadecyl-3-(3,5-di-tert-butyl-4-hydroxyphenyl) propionate), the less sterically hindered phenol being ethylene bis-(oxyethylene) bis(3-tert-butyl-4-hydroxy-5-methylhydrocinnamate) (claims 1: triethyleneglycol-bis-[3-(3-t-butyl-4-hydroxy-5-methylpheny)propionate]), and the sulfide being dilaurylthiodipropionate (claims 1, 10) (Id.).  Liwak teaches a specific embodiment containing 10 grams of octadecyl 3,5-di-tert-butyl-4-hydroxyhydrocinnamate (octadecyl-3-(3,5-di-tert-butyl-4-hydroxyphenyl) propionate) (claims 1, 6), 10 grams of ethylene bis-(oxyethylene) bis(3-tert-butyl-4-hydroxy-5-methylhydrocinnamate) (claim 1), and 30 grams of pentaerythritol tetrakis (β-lauryl-thiopropionate) (claims 1, 10) (Id., col. 9 line 59-66), reading on the stabilizer being 20% by weight of the first stabilizing component a, 20% by weight of the second stabilizing component b, and 60% by weight of the third stabilizing component consisting of at least one sulfur containing antioxidant (claims 1 and 28-30).
Liwak is silent with regards to the melting point of the composition.
However, Prins teaches a composition including an antioxidant mixture contains at least one fast radical scavenger, including low hindered phenols, low hinder thiophenols, and low hindered thiobisphenols, and at least one long term stabilizer, including low hinder phenols, highly hinder phenols, and thiosynergists, that stabilized crosslinked polymer composition, specifically polyolefins (Prins, abstract, para 0002).  Prins teaches the solubility of the antioxidant in the polymer matrix and the mixture having a low enough melting point to ensure good dispersion of the antioxidant in the polymer matrix being important (Id., para 0009-0010).  Prins teaches insufficient dispersion will lead to decrease performance of the additive and is considered a substantially drawback (Id., para 0010).  Prins teaches while the stabilizer does not necessarily need to be liquid at room temperature, it needs to melt at a low enough temperature to be easily melted, filtered, and added to the polymer in a liquid form and teaches liquid addition having the additional advantage of cleanliness (Id.).  Prins teaches adding the antioxidant as a premixed liquid blend (Id., para 0105).  Therefore, Prins teaches the antioxidant having a low melting point, including at room temperature.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the composition of the prior art combination, wherein the stabilizer is the mixture of antioxidants having a low melting point, such as at or below room temperature, as taught by Prins for addition to stabilizing polymer composition, motivated by the desire of forming stabilizing compositions of mixture of antioxidants in a conventionally known form addition to the material to be stabilized and to ensure sufficient dispersion of the stabilizing additives to prevent decrease performance and to have the advantage of cleanliness.
Regarding claim 13, the prior art combination teaches the composition used in food packaging (Liwak, col. 8 lines 34-68, claim 18), reading on the composition being food contact compliant.
Regarding claims 24, 28, 29, 32, 33, 35, and 36, the prior art combination teaches a stabilizer composition (stabilizing composition) comprising a) at least two hindered phenols, specifically 1) one or more sterically hindered phenols (first stabilizing component consisting of at least one fully hindered phenolic antioxidant) and 2) one or more less sterically hindered phenols (second stabilizing component) and b) a sulfide (third stabilizing component) (Liwak, abstract, col. 3 line 20- col. 4 line 63).  The prior art combination teaches the sterically hindered phenol being octadecyl 3,5-di-tert-butyl-4-hydroxyhydrocinnamate (claims 1, 6, 24, 33: octadecyl-3-(3,5-di-tert-butyl-4-hydroxyphenyl) propionate), the less sterically hindered phenol being ethylene bis-(oxyethylene) bis(3-tert-butyl-4-hydroxy-5-methylhydrocinnamate) (claims 1, 24: triethyleneglycol-bis-[3-(3-t-butyl-4-hydroxy-5-methylpheny)propionate]), and the sulfide being dilaurylthiodipropionate (claims 1, 10, 24, 36) (Id.).  The prior art combination teaches the sterically hindered phenol (first stabilizing component a) comprising 5 to 40% of the stabilizer, the less sterically hindered phenols (second stabilizing component b) comprising about 10 to 70% if the stabilizer, and the sulfide (third stabilizing component c) comprising about 15 to about 80% of the stabilizer (Id. col. 3 lines 25-38, claim 2).  The prior art combination teaches a specific embodiment containing 10 grams of octadecyl 3,5-di-tert-butyl-4-hydroxyhydrocinnamate (octadecyl-3-(3,5-di-tert-butyl-4-hydroxyphenyl) propionate) (claims 1, 6), 10 grams of ethylene bis-(oxyethylene) bis(3-tert-butyl-4-hydroxy-5-methylhydrocinnamate) (claim 1), and 30 grams of pentaerythritol tetrakis (β-lauryl-thiopropionate) (claims 1, 10) (Id., col. 9 line 59-66), reading on the stabilizer being 20% by weight of the first stabilizing component a, 20% by weight of the second stabilizing component b, and 60% by weight of the third stabilizing component consisting of at least one sulfur containing antioxidant (claims 1 and 28-30).  The prior art combination also teaches the sulfide having one or more of the following sulfide structure:
    PNG
    media_image1.png
    367
    421
    media_image1.png
    Greyscale
(Id., col. 4 lines 32-55).  When n is 1 and C12 is used in dipropionate form on both sides of the sulfide, the sulfide reads on being ditridecylthiopropionate (claim 35).  The prior art combination teaches the sterically hinder phenol (first stabilizing component a) having a structure:
    PNG
    media_image2.png
    320
    401
    media_image2.png
    Greyscale
(Id., col 5 lines 5-24).  A C13-C15 linear and branched alkyl ester of 3-(3’5’-di-t-butyl-4’hydroxyphenyl) propionic acid is an example (claim 32).  
While the reference does not specifically teach the claimed range of stabilizer (stabilizing composition) containing the sterically hindered phenol (first stabilizing component a) in an amount ranging from about 15% to about 45% by weight (claim 1), specifically  from about 20% to about 40% by weight (claim 28), the less sterically hindered phenols (second stabilizing component b) in an amount ranging from about 1% to about 40% by weight (claim 1), specifically  from about 5% to about 40% by weight (claim 29), and the sulfide (third stabilizing component c) in an amount ranging from about 20% to about 80% by weight (claim 1), specifically  from about 40% to about 70%, the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust, vary, and optimize the percentages of the phenols and sulfide, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art. Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date to form the stabilizer of the prior art combination, wherein C13-C15 linear and branched alkyl ester of 3-(3’5’-di-t-butyl-4’hydroxyphenyl) propionic acid in place of octadecyl 3,5-di-tert-butyl-4-hydroxyhydrocinnamate as the fully hindered phenol, 6-tert-butyl-2-methylphenol is used in place of ethylene bis-(oxyethylene) bis(3-tert-butyl-4-hydroxy-5-methylhydrocinnamate) as the less sterically hindered phenol and dilaurylthiodipropionate or ditridecylthiopropionate  is used in place of pentaerythritol tetrakis (β-lauryl-thiopropionate) as the sulfide in the specific embodiment and motivated by the desire of using predictably suitable fully hinder component, less sterically hindered component, and sulfide components predictably suitable for use in the stabilizer composition as taught by Liwak and by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art.  

Claim 5 is rejected under 35 U.S.C. 103 as obvious over Liwak in view of Prins, as applied to claims 1, 6, 10, 13, 24, 28-30, 32-33, and 35-36 above, in view GB 796603 to Knowlton.
Regarding claim 5, the prior art combination teaches the stabilizer comprising other components which are well known in the art including anti-oxidants (Liwak col. 8 lines 28-33).
The prior art combination does not appear to explicitly teach the stabilizer further comprising at least one low-hindered phenolic antioxidant and/or non-hindered phenolic antioxidant.
However, Knowlton teaches a mixture of phenol antioxidants, including at least one type A having two tertiary alkyl nuclear substituents ortho to the hydroxy position (sterically hindered phenol) and at least one type B having a mononuclear monohydric phenol in which the number of tertiary alkyl nuclear substituents ortho to the hydroxyl position is at most one (less sterically hindered phenol (Knowlton, abstract, p.1).  Knowlton teaches the type B phenol does not have to have any alkyl substituents (non-hindered phenolic antioxidant) (Id., p. 1).  Knowlton taches the inhibitory effect of a given phenol which may be expensive to prepare, or otherwise in short supply, may be enhanced to an unexpected degree by the addition of a cheaper and/or more readily available phenol or phenols (Id., p. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date to form the stabilizer of Liwak, wherein the stabilizer further comprises phenol antioxidant that does not have any alkyl substituents as taught by Knowlton, motivated by the desire of using conventionally known phenolic antioxidants predictably suitable for use in mixtures containing fully hindered and less hindered phenolic and by the desire to provide flexibility to the blend of using cheaper and/or more readily available phenols.

Claim 31 and 34 are rejected under 35 U.S.C. 103 as obvious over Liwak in view of Prins, as applied claims 1, 6, 10, 13, 24, 28-30, 32-33, and 35-36 above, in view of WO 2007/017108 to Dejolier and GB 796603 to Knowlton.
Regarding claims 31 and 34, the prior art combination teaches a stabilizer composition (stabilizing composition) comprising a) at least two hindered phenols, specifically 1) one or more sterically hindered phenols (first stabilizing component consisting of at least one fully hindered phenolic antioxidant) and 2) one or more less sterically hindered phenols (second stabilizing component) and b) a sulfide (third stabilizing component) (Liwak, abstract, col. 3 line 20- col. 4 line 63).  The prior art combination teaches the sterically hindered phenol being octadecyl 3,5-di-tert-butyl-4-hydroxyhydrocinnamate (claims 1, 6, 24: octadecyl-3-(3,5-di-tert-butyl-4-hydroxyphenyl) propionate), the less sterically hindered phenol being ethylene bis-(oxyethylene) bis(3-tert-butyl-4-hydroxy-5-methylhydrocinnamate) (claims 1, 24: triethyleneglycol-bis-[3-(3-t-butyl-4-hydroxy-5-methylpheny)propionate]), and the sulfide being dilaurylthiodipropionate (claims 1, 10, 24, 36) (Id.).  The prior art combination teaches the sterically hindered phenol (first stabilizing component a) comprising 5 to 40% of the stabilizer, the less sterically hindered phenols (second stabilizing component b) comprising about 10 to 70% if the stabilizer, and the sulfide (third stabilizing component c) comprising about 15 to about 80% of the stabilizer (Id. col. 3 lines 25-38, claim 2).  The prior art combination teaches a specific embodiment containing 10 grams of octadecyl 3,5-di-tert-butyl-4-hydroxyhydrocinnamate (octadecyl-3-(3,5-di-tert-butyl-4-hydroxyphenyl) propionate) (claims 1, 6), 10 grams of ethylene bis-(oxyethylene) bis(3-tert-butyl-4-hydroxy-5-methylhydrocinnamate) (claim 1), and 30 grams of pentaerythritol tetrakis (β-lauryl-thiopropionate) (claims 1, 10) (Id., col. 9 line 59-66), reading on the stabilizer being 20% by weight of the first stabilizing component a, 20% by weight of the second stabilizing component b, and 60% by weight of the third stabilizing component consisting of at least one sulfur containing antioxidant (claims 1 and 28-30). The prior art combination also teaches the sulfide having one or more of the following sulfide structure:
    PNG
    media_image1.png
    367
    421
    media_image1.png
    Greyscale
(Id., col. 4 lines 32-55).  When n is 1 and C12 is used in dipropionate form on both sides of the sulfide, the sulfide reads on being ditridecylthiopropionate (claim 31, 35).  The prior art combination teaches the sterically hinder phenol (first stabilizing component a) having a structure:
    PNG
    media_image2.png
    320
    401
    media_image2.png
    Greyscale
(Id., col 5 lines 5-24).  A C13-C15 linear and branched alkyl ester of 3-(3’5’-di-t-butyl-4’hydroxyphenyl) propionic acid is an example (claim 32).  Additionally, Dejolier teaches a stabilized composition containing phenolic antioxidant, specifically high hindrance phenols such as C13-C15 linear and branched alkyl esters of 3-(3',5'-di-t-butyl-4'-hydroxyphenyl)propionic acid (Anox 1315 - CAS N°171090-93-0) (claim 31, 32) (Dejolier, abstract, p. 7 lines 21-30).  Liwak teaches the less sterically hindered phenol having one or more groups having the following formula: 
    PNG
    media_image3.png
    215
    408
    media_image3.png
    Greyscale
(Liwak, col. 4 lines 7-21).  R4 being t-butyl and R3 being a methyl group reads on the compound being 6-tert-butyl-2-methylphenol.  Additionally, Knowlton teaches a mixture of phenol antioxidants, including a type A having two tertiary alkyl nuclear substituents ortho to the hydroxy position (sterically hindered phenol) and a type B having a mononuclear monohydric phenol in which the number of tertiary alkyl nuclear substituents ortho to the hydroxyl position is at most one (less sterically hindered phenol), specifically 2-methyl-6-tert-butylphenol (claim 31, 34) (Knowlton, abstract, p.1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the stabilizer of the prior art combination, wherein the sterically hinder phenol is C13-C15 linear and branched alkyl ester of 3-(3’5’-di-t-butyl-4’hydroxyphenyl) propionic acid, as taught by Dejolier and within the scope taught by Liwak, the less sterically hindered phenol is 6-tert-butyl-2-methylphenol, as taught by Knowlton and within the scope of Liwak, and the sulfide is ditridecylthiopropionate as taught by Liwak, motivated by the desire of using conventionally known phenol antioxidants and within the scope of the structure Liwak and motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art.
While the reference does not specifically teach the claimed range of stabilizer (stabilizing composition) containing the sterically hindered phenol (first stabilizing component a) in an amount ranging from about 15% to about 45% by weight (claim 1), specifically  from about 20% to about 40% by weight (claim 28), the less sterically hindered phenols (second stabilizing component b) in an amount ranging from about 1% to about 40% by weight (claim 1), specifically  from about 5% to about 40% by weight (claim 29), and the sulfide (third stabilizing component c) in an amount ranging from about 20% to about 80% by weight (claim 1), specifically  from about 40% to about 70%, the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust, vary, and optimize the percentages of the phenols and sulfide, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art. Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date to form the stabilizer of the prior art combination, wherein C13-C15 linear and branched alkyl ester of 3-(3’5’-di-t-butyl-4’hydroxyphenyl) propionic acid in place of octadecyl 3,5-di-tert-butyl-4-hydroxyhydrocinnamate as the fully hindered phenol, 6-tert-butyl-2-methylphenol is used in place of ethylene bis-(oxyethylene) bis(3-tert-butyl-4-hydroxy-5-methylhydrocinnamate) as the less sterically hindered phenol, and ditridecylthiopropionate is used in place of pentaerythritol tetrakis (β-lauryl-thiopropionate) as the sulfide in the specific embodiment and motivated by the desire of using predictably suitable sulfide components predictably suitable for use in the stabilizer composition as taught by Liwak and the prior art and by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art.

Response to Arguments
Applicant’s Declaration and arguments, filed May 9, 2022, with respect to the inherency of the melting point of the composition of Liwak have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) rejection of claims 1-3, 6, 10, 13, and 28-30 has been withdrawn. 
Applicant's arguments filed May 9, 2022 have been fully considered but they are not persuasive with regards to the application Liwak in view of Prins. 
Applicant argues, with regards to the application of Liwak and Prins, that reliance on Prins is improper as Prins includes at least one fast radical scavenger and at least one long term stabilizer and that the statements of Prins with respect to melting point of the antioxidant mixture are on the basis of the species of the components utilized within Prins.  Examiner respectfully disagrees.  Prins is not relied upon for the bodily incorporation of the antioxidant mixture but the advantage of using a composition having a melting point near or below room temperature.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Prins teaches that melting point of the composition impact the dispersibility within a polymer matrix and that insufficient dispersion will lead to decrease performance of the additive (Prins, para 0009-0010), which is desirable and beneficial for the invention of Liwak. The stabilizer composition of Liwak is intended to admixed with polymer matrix (Liwak, abstract).  Liwak and Prins teach different categories of materials for the mixture, however, there is substantial overlap in the materials listed that would lead one to a reasonable expectation of success for forming the mixture of Liwak having a melting point around or below room temperature.  Both inventions are directed towards composition containing antioxidant mixtures intended to be mixed with polymers.  Prins teaches the includes of at lest one fast radical scavenger and at least one long term stabilizer.  The type of materials meeting these requirements overlap in scope with the hindered phenolic and sulfide (thiosynergist) of Liwak.  Applicant has provided no evidence the composition of Liwak would not be capable of achieving a low melting point such as  around or below room temperature, given the motivation of Prins to form stabilizing composition with low melting points.  Therefore, Examiner maintains the 103 rejection detailed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556.  The examiner can normally be reached on 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER A GILLETT/               Examiner, Art Unit 1789                                                                                                                                                                                         1